Case 2:18-cr-00625-JAK Document 48 Filed 03/20/19 Page 1 of 3 Page ID #:304



 1 Stanley L. Friedman (CA SBNst 120551)
   445 South Figueroa Street, 31 Floor
 2 Los Angeles, California 90071-1631
   Telephone No. (213) 629-1500
 3 Facsimile No. (213) 232-4071
   E-mail: friedman@friedmanlaw.org
 4
     Attorney for Defendant
 5   Scott Seo
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                 WESTERN DIVISION
10
11   UNITED STATES OF AMERICA,          )          Case No. CR 18-625-JAK
                                        )
12                                      )          APPLICATION FOR LEAVE TO
                    Plaintiff,          )          FILE UNDER SEAL;
13                                      )          DECLARATION OF COUNSEL
               vs.                      )
14                                      )
                                        )          [Courtroom of The Honorable John
15                                      )          A. Kronstadt]
     SCOTT SEO,                         )
16                                      )
                                        )
17                  Defendant.          )
                                        )
18   __________________________________ )
19
20
21
22
23
24
25
26    ___________________________________________________________________
27                                           1
28                        Application for Leave to File under Seal
Case 2:18-cr-00625-JAK Document 48 Filed 03/20/19 Page 2 of 3 Page ID #:305



 1         Scott Seo (“Defendant”) by and through his counsel, Stanley L. Friedman,
 2   hereby files his Application for Leave to File Under Seal the SENTENCING
 3   MEMORANDUM OF DEFENDANT SCOTT SEO; CERTIFICATION THAT
 4   COUNSEL PROMPTLY PROVIDED A COPY OF THE PRESENTENCE REPORT
 5   TO DEFENDANT. The basis for this Application is set forth in the Declaration of
 6   counsel attached hereto.
 7         This Application is unopposed. See Decl of Friedman.
 8
 9   Dated: March 20, 2019.               Respectfully submitted,
10
                                          Stanley L. Friedman
11                                        Stanley L. Friedman
                                          Attorney for Petitioner
12                                        Scott Seo
13
14
15
16
17
18
19
20
21
22
23
24
25
26    ___________________________________________________________________
27                                            2
28                         Application for Leave to File under Seal
Case 2:18-cr-00625-JAK Document 48 Filed 03/20/19 Page 3 of 3 Page ID #:306



 1                     DECLARATION OF STANLEY L. FRIEDMAN
 2         I, Stanley L. Friedman, declare as follows:
 3         I am an attorney of record for Defendant Scott Seo. The facts stated herein are
 4   of my own personal knowledge and if called as a witness I could and would give such
 5   testimony.
 6         1.     The docket of this Honorable Court should reflect that on November 21,
 7   2018, Defendant pled guilty pursuant to a plea agreement and that this Honorable
 8   Court set April 4, 2019, at 8:30 a.m., for date of sentencing and March 21, 2019 as
 9   the last date for the parties to file their sentencing papers.
10         2.     Counsel for Defendant has prepared a Sentencing Memorandum which
11   discusses personal, confidential and health-related matters and thus it is respectfully
12   suggested to this Honorable Court that these reasons in maintaining the
13   confidentiality of the document outweighs the public’s right of access to materials
14   submitted in connection with the sentencing of Defendant.
15         3.     On March 18, 2019, I corresponded with Assistant United States
16   Attorney Veronica Dragalin who had no objection to the filing of Defendant’s
17   Sentencing Memorandum under seal.
18         4.     In the event that this Application is denied, Defendant’s Counsel will file
19   the documents in their entirety for public view and consideration by the Court.
20         I declare under the penalty of perjury under the laws of the United States that
21   the foregoing is true and correct. Executed this 20th day of December, 2019.
22
                                                       s/ Stanley L. Friedman
23                                                     Stanley L. Friedman
24
25
26    ___________________________________________________________________
27                                                 3
28                           Application for Leave to File under Seal
